Title: The Committee of Safety’s Account of The Battle of Bunker Hill, 25 July 1775
From: Massachusetts Provincial Congress, Committee of Safety,Thacher, Peter,Gordon, William,Cooper, Samuel
To: 


     A true Extract from the Minutes Att. Saml. Freeman Secry.
     
      (Copy)
      Watertown 25th. July 1775
     
     In Committee of Safety
     In Obedience to the above Order of Congress, this Committee have enquired into the Premises, and, upon the best Information obtained, find, that the Commanders of the New England Army  about the 14th. ultimo received Advice that Genl. Gage had issued Orders for a Party of Troops under his Command, to post themselves on Bunkers Hill, a Promontory just at the Entrance of the Peninsula of Charlestown; upon which it was determined, with the Advice of this Committee, to send a Party who might erect some Fortifications upon said Hill and defeat this Design of our Enemies. Accordingly on the 16th. Ultimo Orders were issued that a Detachment of one thousand Men should march that Evening to Charlestown, and entrench upon that Hill; just before 9 oClock they left Cambridge, and proceeded to Breeds Hill, situated on the further Part of the Peninsula West of Boston, for by some Mistake this Hill was marked out for the Entrenchment instead of the other; many things being necessary to be done preparatory to the Entrenchments being thrown up, which could not be done before lest the Enemy should discover and defeat the Design, it was nearly 12 oClock before the Works were entered upon. They were then carried on with the utmost Diligence and Alacrity, so that by the Dawn of the Day, they had thrown up a small Redoubt about eight Rods square; at this Time an heavy Fire began from the Enemy’s Ships, a Number of floating Batteries and from the Fortifications of the Enemy on Cops Hill in Boston, directly opposite to our little Redoubt; an incessant Shower of Shot and Bombs was rained by these upon our Works, by which only one Man fell; the Provincials continued to labour indefatigably till they had thrown up a small Breastwork extending from the East Side of the Redoubt to the Bottom of the Hill, but were prevented from compleating it by the intolerable Fire of the Enemy.
     Between 12 and 1 oClock a Number of Boats and Barges filled with the regular Troops, from Boston, were observed approaching towards Charlestown; these Troops landed at a Place called Moretons Point situated a little to the Eastward of our Works; this Brigade formed upon their landing, and stood thus formed till a second Detachment arrived from Boston to join them: having sent out large flank Guards, they began a very slow March towards our Lines; at this instant Smoak and Flames were seen to arise from the Town of Charlestown, which had been set on Fire by the Enemy, that the Smoak might cover their Attack upon our Lines, and perhaps with a Design to rout and destroy one or two Regiments of Provincials who had been posted in that Town; if either of these was their Design, they were disappointed, for the Wind shifting on a sudden carried the Smoak another Way, and the Regiments were already removed. The Provincials within their Entrenchments impatiently waited the Attack of the Enemy, and reserved their Fire till they came within ten or twelve Rods, and then began a furious Discharge of small Arms; this Fire arrested the Enemy, which they for some Time returned without advancing a Step, and then retreated in Disorder, and with great Precipitation to the Place of landing, and some of them sought Refuge within their Boats; here their Officers were observed, by the Spectators on the opposite Shore, to run down to them, using the most passionate Gestures, and pushing their Men forward with their Swords; at length they rallied and marched up with apparent Reluctance to the Entrenchment; the Americans again reserved their Fire untill the Enemy came within 5 or 6 Rods, and a second Time put the Regulars to Flight, who ran in great Confusion towards their Boats; similar and superior Exertions were now necessarily to be made by the Officers, which, notwithstanding the Men discovered an almost insuperable Reluctance to fighting in this Cause, were again successfull; they formed once more, and having brought some Cannon to bear in such a Manner as to rake the Inside of the Breastwork from one End of it to the other, the Provincials retreated within their little Fort; the Ministerial Army now made a decisive Effort; the Fire from the Ships and Batterys as well as from the Cannon in the Front of their Army was redoubled; the Officers in the Rear of their Army were observed to goad forward the Men with renewed Exertions, and they attacked the Redoubt on three Sides at once; the Breastwork on the outside of the Fort was abandoned, the Ammunition of the Provincials was expended, and few of their Arms were fixed with Bayonets, can it then be wondered that the Word was given by the Commander of the Party to retreat? but this he delayed till the Redoubt was half filled with Regulars, and the Provincials had kept their Enemy at Bay—for some Time confronting them with the Butts of their Muskets. The Retreat of this little handful of brave Men would have been effectually cut off had it not happened that the flanking Party of the Enemy, which was to have come upon the Back of the Redoubt was checked by a Party of Provincials, who fought with the utmost Bravery, and kept them from advancing further than the Beach; the Engagement of these two Parties was kept up with the utmost Vigor, and it must be acknowledged that this Party of the Ministerial Troops evidenced a Courage worthy a better Cause; all their Efforts however were insufficient to compel the Provincials to retreat till their main Body had left the Hill; percieving this was done, they then gave Ground, but with more Regularity than could be expected of Troops who had been no longer under Discipline, and many of whom never before saw an Engagement.
     In this Retreat the Americans had to pass over the Neck which joins the Peninsula of Charlestown to the main Land; this Neck was commanded by the Glascow—Man of War, and two floating Batteries placed in such a Manner as that their Shot raked every Part of it; the incessant Fire kept up across this Neck had from the Beginning of the Engagement prevented any considerable Reinforcement from getting to the Provincials on the Hill and it was feared that it would cut off their retreat, but they retired over it with little or no Loss.
     With a ridiculous Parade of Triumph, the Ministerial Troops again took Possession of the Hill which had served them as a Retreat in their Flight from the Battle of Concord; it was expected that they would prosecute the supposed Advantage they had gained by marching immediately to Cambridge which was distant but two Miles, and was not then in a State of Defence; this they failed to do; the Wonder excited by such Conduct soon ceased, when by the best Accounts from Boston we were told, that out of three thousand Men who marched out upon this Expedition, no less than fifteen hundred (ninety two of which were commissioned Officers) were killed or wounded, and about twelve hundred of them either killed or mortally wounded; such a Slaughter was perhaps never before made on British Troops in the Space of about an Hour, during which the Heat of the Engagement lasted, by about fifteen hundred Men, which were the most that were at any one Time engaged on the American Side.
     The Loss of the New England Army amounted according to an exact Return, to one hundred and forty five killed and missing, and between three and four hundred and four wounded; thirty of the first were wounded and taken Prisoners by the Enemy; among the dead was Major General Joseph Warren, a Man whose Memory will be endeared to his Countrymen and to the worthy in every Part and Age of the World, so long as Virtue and Valour shall be esteemed among Mankind; the heroic Coll. Gardner of Cambridge has since died of his Wounds; the brave Lieut. Coll. Parker of Chelmsford who was wounded and taken Prisoner perished in Boston Goal; these three with Major Moore and Major Mcclay who nobly struggled in the Cause of their Country, were the only Officers of Distinction whom we lost; some of great Worth, tho’ inferior in Rank were killed, whom we deeply lament; but the Officers and Soldiers in general who were wounded are almost all upon the Recovery.
     
     The Town of Charlestown, the Buildings of which were in general large and elegant, and which contained Effects belonging to the unhappy Sufferers in Boston, to a very great Amount, was entirely destroyed, and its Chimnies and Cellars now present a Prospect to the Americans exciting in their Bosoms an Indignation which nothing can appease but the Sacrifice of those Miscreants who have introduced Horror, Desolation and Havock into the happy Abodes of Peace and Liberty.
     Tho’ the Officers and Soldiers of the Ministerial Army meanly exult in having gained this Ground, yet they cannot but attest to the Bravery of our Troops, and acknowledge that the Battles of Fontenoy and Minden according to the Number engaged and the Time the Engagement continued were not to be compared with this; and indeed the Laurels of Minden were totally blasted in the Battle of Charlestown.
     The Ground, purchased thus dearly, by the British Troops, affords them no Advantage against the American Army now strongly entrenched on a neighbouring Eminence.
     The Continental Troops, nobly animated by the Justice of their Cause, strongly urge to decide the Contest by the Sword, but we wish for no further Effusion of Blood if the Freedom and Peace of America can be secured without it; but if it must be otherwise, we are determined to struggle and disdain Life without Liberty.
     Oh Britons! be wise for yourselves before it is too late, and secure a commercial Intercourse with the American Colonies before it is forever lost; disarm your ministerial Assassins, put an End to this unrighteous and unnatural War, and suffer not any rapacious Despots to amuse you with the unprofitable Ideas of your Right to tax and officer the Colonies, ’till the most profitable and advantageous Trade of the Colonies is irrecoverably lost. Be wise for yourselves and the Americans will contribute to rejoice in your Prosperity.
     
      
       J Palmer pr Order
      
     
    